I concur in the conclusion reached and in most of the views expressed in the foregoing *Page 395 
opinion, but I am of the opinion that there is evidence to support the finding by the trial court that the consideration for the option was inadequate. I concur specially that I may express my dissent from any portion of the leading opinion which is predicated upon there being no evidence to support this finding, and in order that I may assign my position on this question as an additional reason for affirming the judgment.